In a coram nobis proceeding, defendant appeals from an order of the County Court, Westchester County, dated December 16,1957, which denied without a hearing his application to vacate a judgment of said court, rendered July 12, 1955 after a jury trial, convicting him of burglary in the third degree, and imposing sentence upon him as a second felony offender. The judgment of conviction was previously affirmed by this court (1 A D 2d 1035, mot. for Iv. to app. to Court of Appeals den. Fuld, J., Oct. 31, 1956). Order *693affirmed. No opinion. (For prior appeal, affirming order on a subsequent coram nobis application, see 13 A D 2d 537; for related appeal, see 8 A D 2d 909.) Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.